Appeal by employer and insurance carrier from an award of death benefits resulting from the death of Joseph Bruno. The employer was engaged in the construction of a public highway near Poughkeepsie, New York, and the decedent was employed as a laborer and union shop steward. In the latter capacity he had considerable authority and jurisdiction as to the employees working on the job. There is much controverted testimony concerning his activities on the afternoon and early evening of January 27, 1956, which ultimately resulted in leaving in his automobile for the alleged purpose of going to get a man to work on the job. While en route he was killed in an automobile accident which was unwitnessed. It further appears that the person decedent was going after was named Peters and that he had no automobile or means of transportation. There was considerable testimony offered by various witnesses on behalf of both parties which resulted in the board deciding: “ The weight of the evidence, however, indicates that he was on his way to pick up a man whom he had hired to do the night watch on the employer’s job.” The board further found that the accident arose out of and in the course of his employment and at that time he was on a mission connected with his employment and in tjhe best interests of his employer. The testimony is conflicting and confusing as to decedent’s duties, actions and conversations preceding the accident. However, the factual controversy was within the discretion of the board and from a sifting of all the evidence in the record, there was sufficient to sustain its findings. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.